Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATAILED ACTION

Receipt is acknowledged of claims filed on 07/29/2021

Claims 1-3, 5, 10, 11, 13-18 and 21-26 are presented for examination.

Allowable Subject Matter
Claims 1-3, 5, 10, 11, 13-18 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, 15  and 17 are allowable on view of applicant arguments, in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.




claims 1-3, 5, 10, 11, 13-18 and 21-26 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  JP2017143363A, JP2018032935A



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/GARY LAFONTANT/Examiner, Art Unit 2646